 



Exhibit 10.24

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of November 23,
2004 between DIRECT ALLIANCE CORPORATION, an Arizona corporation (“Company”),
and BRANSON SMITH (“Executive”) to be effective as of November 1, 2003.

R E C I T A L S

A. Effective as of November 1, 2003 Executive shall be employed by Company in
the position of President. Prior to such date, Executive was employed by Insight
Enterprises, Inc. (“Parent”).

B. Executive and Parent are parties to an Employment Agreement that was entered
into on July 1, 1999, as amended as of July 1, 2001 and February 14, 2004 (the
“Old Agreement”).

C. Company has decided to offer Executive a new employment agreement, the terms
and provisions of which are set forth below.

NOW, THEREFORE, IT IS HEREBY MUTUALLY AGREED AS FOLLOWS:

1. TERMS OF AGREEMENT.

               (a) Replacement of Old Agreement. Except as specifically provided
in this Agreement, this Agreement shall replace and supersede the Old Agreement
for all purposes as of November 15, 2004.

               (b) Initial Term. Executive shall be employed by Company for the
duties set forth in Section 2 for a two-year term, commencing as of November 1,
2003 and ending on October 31, 2005 (the “Initial Term”), unless sooner
terminated in accordance with the provisions of this Agreement.

               (c) Renewal Term; Employment Period Defined. On each successive
day after the commencement of the Initial Term, without further action on the
part of Company or Executive, this Agreement shall be automatically renewed for
a new 2-year term dated effective and beginning upon each such successive day
(the “Renewal Term”); provided, however, that Company may notify Executive, or
the Executive may notify the Company, at any time, that there shall be no
renewal of this Agreement, and in the event of such notice,the Agreement shall
immediately cease to renew and shall terminate naturally at the end of the then
current Renewal Period. No severance or other post-termination compensation will
be due or payable in the event of a termination resulting from non-renewal. The
period of time commencing as of the date hereof and ending on the effective date
of the termination of employment of Executive under this or any successor
Agreement shall be referred to as the “Employment Period.”

2. POSITION AND DUTIES.

               (a) Job Duties. Company does hereby employ, engage and hire
Executive as its President, and Executive does hereby accept and agree to such
employment, engagement, and hiring. Executive’s duties and authority during the
Employment Period shall be such executive and managerial duties as the Board of
Directors of Parent (the “Board”) shall reasonably determine. Executive will
devote full time on behalf of the Company, or such lesser amount of time as the
Board may determine, reasonable absences because of illness, personal and family
exigencies excepted.

1



--------------------------------------------------------------------------------



 



               (b) Best Efforts. Executive agrees that at all times during the
Employment Period he will faithfully, and to the best of his ability, experience
and talents, perform the duties that may be required of and from him and fulfill
his responsibilities hereunder pursuant to the express terms hereof. Executive’s
ownership of, or participation (including any board memberships) in, any entity
(other than Company) must be disclosed to the Board; provided, however, that
Executive need not disclose any equity interest held in any public company or
any private company that is not engaged in a competing business as defined in
Section 10 of this Agreement when such interest constitutes less than 5% of the
issued and outstanding equity of such public or private company.

3. COMPENSATION.

               (a) Base Salary. Company shall pay Executive a “Base Salary” in
consideration for Executive’s services to Company at the rate of $255,000 per
annum. The Base Salary shall be payable as nearly as possible in equal
semi-monthly installments or in such other installments as are customary from
time to time for Company’s or Parent’s executives. The Base Salary may be
adjusted from time to time in accordance with the procedures established by
Company or Parent for salary adjustments for executives, provided that the Base
Salary shall not be reduced.

               (b) Incentive Compensation.

Executive shall be entitled to an incentive bonus, calculated and payable
quarterly, equal to two percent (2.0%) of Company’s “net earnings”. The
Compensation Committee of the Board (the “Committee”) may, but is not required
to, award additional bonus amounts for extraordinary performance or to adjust
for inequities resulting from application of the formula.



  (1)   For purposes of calculating Executive’s incentive bonus pursuant to this
Subsection (b), Company’s “net earnings” shall be Company’s consolidated net
after tax earnings calculated in accordance with accounting principles generally
accepted in the United States (US GAAP) and applicable Securities and Exchange
Commission regulations. All allocations of overhead expense from Parent to
determine Company’s “net earnings” shall be on a basis consistent with the
allocation methods applied for prior accounting periods, provided, however, that
changes thereto required by U.S. Generally Accepted Accounting Principles shall
be deemed acceptable. The amounts payable pursuant to this subparagraph
(b) shall be paid on or before thirty (30) days after the public financial
reporting by Parent at the end of the applicable fiscal quarter.     (2)   If
upon final presentation of consolidated financial statements to Parent by the
Parent’s outside Certified Public Accountants, the “net earnings” of Company
requires adjustment, then, within thirty (30) days after such presentation,
Company or Executive, as the case may be, shall pay to the other the amount
necessary to cause the net amount of incentive bonus paid to be the proper
amount after adjustment; provided that if Executive shall pay Company pursuant
to the provisions of this clause (3), then the amount the Executive shall pay
will be reduced by the taxes withheld by Company attributable to such amount
(“Withheld Portion”), and the Company shall apply the Withheld Portion toward
Company’s withholding obligations with regard to any subsequent payments of Base
Salary and incentive compensation made pursuant to Sections 3(a) and 3(b).

               (c) Incentive and Benefit Plans. Executive will be entitled to
participate in those incentive compensation and benefit plans reserved for
Company’s or Parent’s executives, including any stock option plan maintained by
Parent, in accordance with the terms of such compensation and benefit plans.
Additionally, Executive shall be entitled to participate in any other benefit
plans sponsored by Company or Parent, including

2



--------------------------------------------------------------------------------



 



but not limited to, any retirement, 401(k), or savings plans, life insurance
plan and health insurance plan available generally either to employees or to
senior executives of Company or Parent from time to time, subject to any
restrictions specified in, or amendments made to, such plans. Executive shall be
entitled to D&O insurance and indemnification as provided by Company or Parent
consistent with the coverage provided to other Directors and Officers. The
Executive shall be entitled to four (4) weeks vacation during the calendar year,
and such additional vacation time as the Board shall approve, with such vacation
to be carried over, scheduled and taken in accordance with the Company’s
standard vacation policies.

4. BUSINESS EXPENSES.

               The Company will reimburse Executive for any and all necessary,
customary and usual expenses which are incurred by Executive on behalf of
Company, provided Executive provides Company with receipts to substantiate the
business expense in accordance with Company’s policies or otherwise reasonably
justifies the expense to the Company.

5. DEATH OR DISABILITY.

               (a) Death. This Agreement shall terminate upon Executive’s death.
Executive’s estate shall be entitled to receive the Base Salary due through the
date of his death. Company shall also pay to Executive’s estate a prorated
portion of any incentive compensation to which Executive would have been
entitled (had Executive not died) for the year in which this Agreement
terminated due to Executive’s death. If this Agreement is terminated due to
Executive’s Death, Executive shall receive all of the payments and benefits
called for by Section 6(c).

               (b) Disability. This Agreement shall also terminate in the event
of Executive’s “Disability”. For purposes of this Agreement, “Disability” means
the total and complete inability of Executive to perform the essential duties
associated with his normal position with Company (after any accommodations
required by the Americans with Disabilities Act or applicable state law) due to
a physical or mental injury or illness that occurs while Executive is actively
employed by Company. Any dispute concerning whether Disability has occurred will
be determined by a physician selected by mutual agreement of Company and
Executive. If this Agreement is terminated due to Executive’s Disability,
Executive shall receive all of the payments and benefits called for by
Section 6(c).

6. TERMINATION BY COMPANY.

               (a) Termination for Cause. Company may terminate this Agreement
at any time during the Initial Term or any Renewal Terms for “Cause” upon
written notice to Executive. If Company terminates this Agreement for “Cause,”
Executive’s Base Salary shall immediately cease, and Executive shall not be
entitled to severance payments, incentive compensation payments or any other
payments or benefits pursuant to this Agreement, except for any vested rights
pursuant to any benefit plans in which Executive participates and any accrued
compensation, vacation pay and similar items. For purposes of this Agreement,
the term “Cause” shall mean the termination of Executive’s employment by Company
for one or more of the following reasons:

     (1) The criminal conviction for any felony involving theft or embezzlement
from Company or any affiliate;

     (2) The criminal conviction for any felony involving moral turpitude that
reflects adversely upon the standing of Company in the community; or

3



--------------------------------------------------------------------------------



 



        (3) The criminal conviction for any felony involving fraud committed
against Company, any affiliate or any individual or entity that provides goods
or services to, receives goods or services from or otherwise deals with Company
or any affiliate.

        (4) Acts by Executive that constitute repeated and material violations
of this Agreement, any written employment policies of Company or any written
directives of Company. A violation will not be considered to be “repeated”
unless such violation has occurred more than once and after receipt of written
notice from Company of such violation.

               Any termination of Executive when there is not Cause is “without
Cause.” If Company terminates Executive for Cause, and it is later determined as
provided in Section 11 of this Agreement that Cause did not exist, Company will
pay Executive the amount he would have received under this Agreement if his
employment had been terminated by Company without Cause, plus interest at the
Prime Rate published by the Wall Street Journal on the date of termination. Such
payments and interest shall be calculated as of the effective date of the
initial termination. Payment shall be made within fifteen (15) days after such
later determination is made.

               (b) Termination Without Cause. Company also may terminate
Executive’s employment at any time during the Initial Term or any Renewal Term
without Cause. If Company terminates this Agreement pursuant to this paragraph,
Company shall provide Executive with ninety (90) days advance written notice.
This Agreement shall continue during such notice period. The termination of this
Agreement shall be effective on the ninetieth (90th) day (the “Termination
Date”) following the day on which the notice is given.

     Company may, at its discretion, place Executive on a paid administrative
leave during all or any part of said notice period. During the administrative
leave, Company may bar Executive’s access to Company’s offices or facilities if
reasonably necessary to the smooth operation of Company, or may provide
Executive with access subject to such reasonable terms and conditions as Company
chooses to impose.

               (c) Severance Compensation. Should Executive’s employment by
Company be terminated without Cause, Executive shall receive as a lump sum
immediately upon such termination an amount equal to the total amount of his
Base Salary for the remainder of the Initial Term or Renewal Terms, if later,
less 90 days, determined as if the employment of the Executive had not been
terminated prior to the end of such term and as if the Executive had continued
to perform all of his obligations under this Agreement and as an employee and
officer of the Company. Executive shall have no duty to mitigate damages in
order to receive the compensation described by this Subsection and the
compensation shall not be reduced or offset by other income, payments or profits
received by Executive from any source.

               (d) Incentive Compensation. Executive shall not be entitled to
receive any incentive compensation payments for the fiscal year in which his
employment is terminated for Cause or any later years. If Executive is
terminated without Cause, Executive shall receive as a lump sum immediately upon
such termination the bonus that would have been awarded determined as if the
employment of the Executive had not been terminated prior to the end of the
latest Renewal Term, as if Executive had continued to perform all of his
obligation under this Agreement and as an employee of the Company, and as if the
financial performance of Company and/or Parent continues as it had been for the
immediately preceding last four (4) fiscal quarters ended prior to the
Termination Date, consistent with the following five sentences. If the
Termination Date occurs during Q1 2004, the incentive compensation payment shall
be based on Executive’s percentage under the Old Agreement and the financial
performance of Parent during all of FY 2003. If the Termination Date occurs
during Q2 2004, Executive’s incentive compensation payments shall be based on
his percentage under the Old Agreement and Parent’s performance during the last
three quarters of FY 2003, plus his percentage under Section

4



--------------------------------------------------------------------------------



 



3(b) of this Agreement and Company’s performance during Q1 2004. If the
Termination Date occurs during Q3 2004, Executive’s incentive compensation
payments would be based on his percentage under the Old Agreement and Parent’s
performance during the last two quarters of FY 2003, plus his percentage under
Section 3(b) of this Agreement and Company’s performance during the first two
quarters of 2004. If the Termination Date occurs during Q4 2004, Executive’s
incentive compensation payments would be based on his percentage under the Old
Agreement and Parent’s performance during the last quarter of FY 2003, plus his
percentage under Section 3(b) of this Agreement and Company’s performance during
the first three quarters of 2004. If the Termination Date is after December 31,
2004, the incentive compensation payment shall be based on the financial
performance of Company for the immediately preceding last four (4) fiscal
quarters ended prior to the Termination Date and shall be consistent with
Section 3(b) of this Agreement. Executive shall have no duty to mitigate damages
in order to receive the compensation described by this Subsection and the
compensation shall not be reduced or offset by other income, payments or profits
received by Executive from any source. If there is no binding incentive
compensation program, policy, or practice in effect on the effective date of the
termination, Company, in the exercise of its discretion, may elect to pay
Executive a portion of the incentive compensation to which he would have been
entitled (had his employment not terminated) for the prorated portion, up to the
date of termination, of the year in which his employment is terminated without
Cause.

               (e) Other Plans. Except to the extent specified in this Section 6
and as provided in this Subsection (e), termination of this Agreement shall not
affect Executive’s participation in, distributions from, and vested rights under
any employee benefit, stock option, restricted stock or other equity-based plan
of Company, which will be governed by the terms of those respective plans, in
the event of Executive’s termination of employment. If Company terminates
Executive without Cause on or before December 31, 2004, at the time the
termination is effective, Company shall extend the time within which Executive
may exercise any then vested stock options until April 11, 2005. Executive shall
have no duty to mitigate damages in order to receive the compensation described
by this Subsection and the compensation shall not be reduced or offset by other
income, payments or profits received by Executive from any source.

7. TERMINATION BY EXECUTIVE

               (a) General. Executive may terminate this Agreement at any time,
with or without “Good Reason.” If Executive terminates this Agreement without
Good Reason, Executive shall provide Company with ninety (90) days advance
written notice. If Executive terminates this Agreement with Good Reason,
Executive shall provide Company with thirty (30) days advance written notice.
Company may, at its discretion, place Executive on a paid administrative leave
during all or any part of any such notice period. During the administrative
leave, Company may bar Executive’s access to Company’s offices or facilities if
reasonably necessary to the smooth operation of Company, or may provide
Executive with access subject to such reasonable terms and conditions as Company
chooses to impose

               (b) Good Reason Defined. For purposes of this Agreement, “Good
Reason” shall mean and include each of the following (unless Executive has
expressly agreed to such event in a signed writing):

     (1) The removal of Executive’s title of President of Company or the
assignment to Executive by Company of duties that are not senior executive
duties by nature except in connection with the termination of Executive’s
employment by Company either without Cause or for Cause, Executive’s death or
Disability, termination by Executive either with or without Good Reason, or the
expiration of the Agreement without renewal;

     (2) The recommended travel of Executive by the Board in furtherance of
Company business which is materially more extensive than at November 1, 2003
(the “Relevant Date”);

5



--------------------------------------------------------------------------------



 



        (3) The assignment of Executive by the Company to a location more than
50 miles from the present executive offices of the Company.

        (4) Reduction by Company of Executive’s Base Salary as set forth in this
Agreement or as the same may be increased from time to time.

        (5) Failure by Company to compensate Executive pursuant to the same
incentive and equity formulas as are used for all senior executives of Company
whose incentive is based on Company performance or to continue in effect any
savings, life insurance, health and accident or disability plan in which
Executive is participating on the Relevant Date (or plans which provide
Executive with substantially similar benefits) or the taking of any action by
Company which would adversely affect Executive’s participation in or materially
reduce his benefit under any of such plans or deprive him of any material fringe
benefit enjoyed by him as of the Relevant Date or any later date. Amendment or
modification of said plans, to the extent required pursuant to applicable
federal law and the procedures set forth in the respective plan, or amendments
of such plans that apply to either all employees generally or all senior
executives shall not be considered to be “Good Reason” for purposes of this
clause (5).

        (6) Failure of Company to obtain a specific written agreement
satisfactory to Executive from any successor to the business, or substantially
all the assets, of Company to assume this Agreement or issue a substantially
similar agreement.

        (7) The termination of this Agreement by Company without Cause or any
attempted termination by Company purportedly for Cause if it is thereafter
determined that Cause did not exist under this Agreement with respect to the
termination.

        (8) Breach of any material provisions of this Agreement by Company which
is not cured within thirty (30) days after receipt by Company of written notice
of such breach from Executive.

        (9) Any action taken by Company over the specific, contemporaneous,
written objection of the Executive that is likely (i) to cause a material
reduction in the value of this Agreement to Executive or (ii) to materially
impair Executive’s abilities to discharge his duties hereunder. This provision
is not intended to affect either the Company’s or Executive’s right to terminate
this Agreement as provided for elsewhere herein.

               (c) Effect of Good Reason Termination. If Executive terminates
this Agreement for Good Reason (as defined in Section 7(b)), it shall for all
purposes be treated as a termination by Company without Cause. Without limiting
the generality of the previous sentence, if Executive terminates his employment
with Good Reason on or before December 31, 2004, at the time the termination is
effective, Company shall extend the time within which Executive may exercise any
then vested stock options until April 11, 2005.

               (d) Effect of Termination without Good Reason. If Executive
terminates this Agreement without Good Reason, while the termination shall not
be characterized as a termination for Cause, it shall for all purposes, result
in the same compensation and have the same effect on other benefits, including
options, as a termination for Cause.

8. CHANGE IN CONTROL OF COMPANY

6



--------------------------------------------------------------------------------



 



               (a) General. Company considers the maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of Parent and its shareholders. Company recognizes that the continuing
possibility of an unsolicited tender offer or other takeover bid for Parent or a
sale of all or substantially all of the assets or stock of Company may be
unsettling to Executive and other senior executives of Company and may result in
the departure or distraction of management personnel to the detriment of Parent
and its shareholders. The Board and the Committee have previously determined
that it is in the best interests of Parent and its shareholders for Company to
minimize these concerns by making this Change in Control provision an integral
part of this Employment Agreement, which would provide the Executive with a
continuation of benefits in the event the Executive’s employment with Company
terminates under certain limited circumstances.

               This provision is offered to help assure a continuing dedication
by Executive to his duties to Company notwithstanding the occurrence of a tender
offer or other takeover bid involving Parent or a sale of the stock or assets of
Company. In particular, the Board and the Committee believe it important, should
Parent receive proposals from third parties with respect to the future of Parent
or Company, to enable Executive, without being influenced by the uncertainties
of his own situation, to assess and advise the Board whether such proposals
would be in the best interests of Parent and its shareholders and to take such
other action regarding such proposals as the Board might determine to be
appropriate. The Board and the Committee also wish to demonstrate to Executive
that Company is concerned with his welfare and intends to see he is treated
fairly.

               (b) Continued Eligibility to Receive Benefits. In view of the
foregoing and in further consideration of Executive’s continued employment with
Company, if a Change in Control occurs, Executive shall be entitled to a
lump-sum severance benefit provided in subparagraph (c) of this Section 8 if,
prior to the expiration of twenty-four (24) months after the Change in Control,
Executive notifies Company of his intent to terminate his employment with
Company for Good Reason or Company terminates Executive’s employment without
Cause. If Executive triggers the application of this Section by terminating
employment for Good Reason, he must do so within one hundred twenty (120) days
following his receipt of notice of the occurrence of the last event that
constitutes Good Reason. The full severance benefits provided by this Section
shall be payable regardless of the period remaining until the expiration of the
Agreement without renewal.

               (c) Receipt of Benefits. If Executive is entitled to receive a
severance benefit pursuant to Section 8(b) hereof, Company will provide
Executive with the following benefits:

        (1) A lump sum severance payment within ten (10) days following
Executive’s last day of work equal to the sum of (i) two (2) times the greater
of Executive’s annualized Base Salary in effect on the date of termination of
employment or Executive’s highest annualized Base Salary in effect on any date
during the term of this Agreement and (ii) two (2) times the higher annual bonus
that would have been awarded, based on the method of calculation then in effect,
during the one of the two immediately preceding fiscal years which would produce
the higher award.

        (2) Executive shall be vested in any and all stock bonus and stock
option plans and agreements of Company in which Executive had an interest,
vested or contingent. If applicable law prohibits such vesting, then Company
shall pay Executive an amount equal to the value of benefits and rights that
would, but for such prohibition, have been vested in Executive.

        (3) Executive shall be compensated in a manner selected by the Company
to provide for life, disability, accident and group health and dental insurance
benefits, at substantially the levels Executive was receiving immediately prior
to his termination, for a period of time expiring upon the earlier of (i) the
end of the period of 42 months following his termination of employment or
(ii) the day on which he becomes eligible to receive any substantially similar
continuing health

7



--------------------------------------------------------------------------------



 



care benefits under any plan or program of any other employer or source without
being required to pay any premium with respect thereto. At Company’s option,
Company may satisfy the obligation to provide the benefits pursuant to this
Section by either (1) paying for or reimbursing Executive at reasonable
intervals for the actual cost of such benefits (and Executive shall cooperate
with Company in all respects in securing and maintaining such benefits,
including exercising all appropriate COBRA elections and complying with all
terms and conditions of such coverage in a manner to minimize the cost),
(2) payment of a lump sum in the amount of the present value, discounted at
Company’s effective borrowing rate, of the premiums for such benefits for the
continuing coverage period (which shall be calculated based on the conclusive
presumption that the cost or premiums will remain constant at the rate existing
for COBRA coverage immediately following termination), or (3) a combination of
the foregoing options (for example, Company may elect to pay Executive’s
premiums during the period of time covered by COBRA, and thereafter pay a lump
sum to cover the present value of the remaining cost).

     Executive shall have no duty to mitigate damages or loss in order to
receive the benefits provided by this Section or in this Agreement. If Executive
is entitled to receive the payments called for by this Section 8(c), Executive’s
right to receive the compensation provided by Section 6(c) or 7(c) shall to the
extent of such payments be reduced.

               (d) Change in Control Defined. For purposes of this Agreement, a
“Change in Control” means any one or more of the following events:

        (1) When the individuals who, at the beginning of any period of two
years or less, constituted the Board cease, for any reason, to constitute at
least a majority thereof unless the election or nomination for election of each
new director was approved by the vote of at least two thirds of the directors
then still in office who were directors at the beginning of such period;

        (2) A change of control of the Parent or the Company through a
transaction or series of transactions, such that any person (as that term is
used in Section 13 and 14(d)(2) of the Securities Exchange Act of 1934 (1934
Act”)), excluding affiliates of the Company as of the Effective Date, is or
becomes the beneficial owner (as that term is used in Section 13(d) of the 1934
Act) directly or indirectly, of securities of the Parent representing 20% or
more of the combined voting power of the Parent’s then outstanding securities or
securities of the Company representing a majority of the combined voting power
of the Company’s then outstanding securities;

        (3) Any merger, consolidation or liquidation of the Parent in which the
Parent is not the continuing or surviving company or pursuant to which stock
would be converted into cash, securities or other property, other than a merger
of the Parent in which the holders of the shares of stock immediately before the
merger have the same proportionate ownership of common stock of the surviving
company immediately after the merger;

        (4) Any merger, consolidation or liquidation of Company with
non-affiliated parties in which the Company is not the continuing or surviving
company or pursuant to which Company’s stock would be converted into cash,
securities or other property;

        (5) The shareholders of the Parent or Company approve any plan or
proposal for the liquidation or dissolution of Parent or the Company; or

8



--------------------------------------------------------------------------------



 



        (6) Substantially all of the assets of the Parent or Company are sold or
otherwise transferred to parties that are not within a “controlled group of
corporations” (as defined in Section 1563 of the Code) in which Company is a
member at the Relevant Date.

               (e) Good Reason Defined. For purposes of this Section, “Good
Reason” shall have the meaning assigned to it in Section 7(b), except that for
this purpose only, Section 7(b)(1) shall read, “[t]the failure of Company and
any ultimately controlling successor entity to continue Executive’s title of
President of Company or any ultimately controlling successor entity, as
applicable, or the assignment by Company or any ultimately controlling successor
entity of duties that are materially different from Executive’s duties before
the Change in Control or that are inconsistent with his position as President of
Company and such ultimately controlling successor entity unless Executive
accepts a position at Parent or one of its subsidiaries.”

               (f) Notice of Termination by Executive. Any termination by
Executive under this Section 8 shall be communicated by written notice to
Company which shall set forth generally the facts and circumstances claimed to
provide a basis for such termination.

               (g) Gross-Up Allowance

     (1) General Rules. The Code places significant tax consequences on
Executive and Company if the total payments made to Executive due, or deemed
due, to a Change in Control exceed prescribed limits. For example, if
Executive’s “Base Period Income” (as defined below) is $100,000 and Executive’s
“Total Payments” exceed 299% of such Base Period Income (the “Cap”), Executive
will be subject to an excise tax under Section 4999 of the Code of 20% of all
amounts paid to him in excess of $100,000. In other words, if Executive’s Cap is
$299,999, he will not be subject to an excise tax if he receives exactly
$299,999. If Executive receives $300,000, he will be subject to an excise tax of
$40,000 (20% of $200,000). In the event such a consequence occurs, for any
reason, due to this Agreement or otherwise, Company shall pay to Executive a
“gross-up allowance” equal in amount to the sum of (i) the excise tax liability
of Executive on the Total Payments, and (ii) all the total excise, income, and
payroll tax liability of Executive on the “gross-up allowance,” further
increased by all additional excise, and income, and payroll tax liability
thereon, which increase shall be part of the “gross-up allowance” for purpose of
computing the gross-up allowance. Company shall indemnify and hold Executive
harmless from such additional tax liability for the income and payroll tax
arising from the “gross-up allowance” and all excise tax arising with respect to
compensation and other payments made to Executive under this Agreement and
excise, income, and payroll tax on the “gross-up allowance,” and all penalties
and interest thereon. The purpose and effect of the gross-up allowance is to
cause Executive to have the same net compensation after income, excise, and
payroll taxes that Executive would have if there was no tax under Code § 4999.

     (2) Special Definitions. For purposes of this Section, the following
specialized terms will have the following meanings:



  (i)   “Base Period Income”. “Base Period Income” is an amount equal to
Executive’s “annualized includable compensation” for the “base period” as
defined in Sections 28OG(d)(1) and(2)of the Code and the regulations adopted
thereunder. Generally, Executive’s “annualized includable compensation” is the
average of his annual taxable income from the Company for the “base period,”
which is the five calendar years prior to the year in which the Change of
Control occurs.

9



--------------------------------------------------------------------------------



 



  (ii)   “Cap” or “280G Cap”. ”Cap” or “28OG Cap” shall mean an amount equal to
2.99 times Executive’s “Base Period Income.” This is the maximum amount which he
may receive without becoming subject to the excise tax imposed by Section 4999
of the Code or which Company may pay without loss of deduction under
Section 28OG of the Code.     (iii)   “Total Payments”. The “Total Payments”
include any “payments in the nature of compensation” (as defined in Section 280G
of the Code and the regulations adopted thereunder), made pursuant to this
Agreement or otherwise, to or for Executive’s benefit, the receipt of which is
contingent or deemed contingent on a Change of Control and to which Section 28OG
of the Code applies.

               (h) Effect of Repeal. In the event that the provisions of
Sections 28OG and 4999 of the Code are repealed without succession, this Section
shall be of no further force or effect.

               (i) Employment by Successor. For purposes of this Agreement
employment by a successor of Company or a successor of any subsidiary of Company
that has assumed this Agreement, or continuing employment by Parent, Company or
any other subsidiary of Parent after a Change in Control, shall be considered to
be employment by Company or one of its subsidiaries. As a result, if Executive
is employed by Company or by such a successor, or by Parent or one of its other
subsidiaries, following a Change in Control, he will not be entitled to receive
the benefits provided by Section 8 unless his employment with the Company or the
successor is subsequently terminated without Cause or he terminates his
employment for Good Reason.

9. CONFIDENTIALITY.

               Because of Executive’s knowledge of and participation in
executive issues and decisions as a result of his present and former executive
positions, for purposes of Sections 9 and 10 of this Agreement, “Company” shall
be interpreted to include Parent, Company and all of Parent’s direct and
indirect subsidiaries.

               Executive covenants and agrees to hold in strictest confidence,
and not disclose to any person, firm or company, without the express written
consent of Company , any and all of Company’s confidential data, including but
not limited to information and documents concerning Company’s business,
customers, and suppliers, market methods, files, trade secrets, or other
“know-how” or techniques or information not of a published nature or generally
known (for the duration they are not published or generally known) which shall
come into his possession, knowledge, or custody concerning the business of
Company, except as such disclosure may be required by law or in connection with
Executive’s employment hereunder or except as such matters may have been known
to Executive at the time of his employment by Company. This covenant and
agreement of Executive shall survive this Agreement and continue to be binding
upon Executive after the expiration or termination of this Agreement, whether by
passage of time or otherwise so long as such information and data shall be
treated as confidential by Company.

10. RESTRICTIVE COVENANTS.

               (a) Covenant-not-to-Compete. In consideration of Company’s
agreements contained herein and the payments to be made by it to Executive
pursuant hereto, Executive agrees that, for a period of time equal to the time
remaining in the Initial Term or any Renewal Term (or if, but only if, a court
or tribunal of final authority finds that this period is unenforceable because
it is unreasonably long, then, if it would shorten the duration, for one
(1) year) following his termination of employment and so long as Company is
continuously not in default of its obligations to provide payments or
employment-type benefits to Executive hereunder or under

10



--------------------------------------------------------------------------------



 



any other agreement, covenant, or obligation, he will not, without prior written
consent of Company, consult with or act as an advisor to another company about
activity which is a “Competing Business” of such company in the Restricted
Territory, as defined below. For purposes of this Agreement, Executive shall be
deemed to be engaged in a “Competing Business” if, in any capacity, including
but not limited to proprietor, shareholder, partner, officer, director or
employee, he engages or participates, directly or indirectly, in the operation,
ownership or management of the activity of any proprietorship, partnership,
company or other business entity which activity is directly competitive with the
business the Company is now engaged in (i.e., direct marketing of information
technology products and services to businesses or consumers), or any future
material business actively engaged in by Company, or any business specifically
contemplated by the Company’s business plan in effect on the date of Executive’s
termination of employment. Nothing in this subparagraph is intended to limit
Executive’s ability to own equity in a public company constituting less than
five percent (5%) of the outstanding equity of such company, when Executive is
not actively engaged in the management thereof. If requested by Executive,
Company shall furnish Executive with a good-faith written description of the
business or businesses in which Company is then actively engaged or which is
contemplated by the Company’s current business plan within 30 days after such
request is made, and only those activities so timely described in which Company
is, in fact, actively engaged or which are so contemplated may be treated as
activities which are directly competitive with Company.

               (b) Non-Solicitation. Executive recognizes that Company’s
customers are valuable and proprietary resources of Company. Accordingly,
Executive agrees that for a period of one (1) year following his termination of
employment, and only so long as Company is continuously not in default of its
obligations to provide payments or employment-type benefits to Executive
hereunder or under any other agreement, covenant, or obligation, he will not
directly or indirectly, through his own efforts or through the efforts of
another person or entity, solicit business in the Restricted Territory for or in
connection with any Competing Business from any individual or entity which
obtained products or services from Company and with whom Executive has had any
contact directly or indirectly at any time during Executive’s employment with
Company; he will not solicit business for or in connection with a Competing
Business from any individual or which may have been solicited by Executive on
behalf of Company and he will not solicit, hire or engage employees of Company
who would have the skills and knowledge necessary to enable or assist efforts by
Executive to engage in a Competing Business.

               (c). Remedies: Reasonableness. Executive acknowledges and agrees
that a breach by Executive of the provisions of this Section 10 will constitute
such damage as will be irreparable and the exact amount of which will be
impossible to ascertain and, for that reason, agrees that Company will be
entitled to an injunction to be issued by any court of competent jurisdiction
restraining and enjoining Executive from violating the provisions of this
Section. The right to an injunction shall be in addition to and not in lieu of
any other remedy available to Company for such breach or threatened breach,
including the recovery of damages from Executive.

               Executive expressly acknowledges and agrees that (i) the
Restrictive Covenants contained herein are reasonable as to time and
geographical area and do not place any unreasonable burden upon him; (ii) the
general public will not be harmed as a result of enforcement of these
Restrictive Covenants; and (iii) Executive understands and hereby agrees to each
and every term and condition of the Restrictive Covenants set forth in this
Agreement.

               Executive also expressly acknowledges and agrees that Executive’s
covenants and agreements in this Section 10 shall survive this Agreement and
continue to be binding upon Executive after the expiration or termination of
this Agreement, whether by passage of time or otherwise

11



--------------------------------------------------------------------------------



 



               (d) Restricted Territory. Executive and Company understand and
agree that Company’s business is not geographically restricted and is unrelated
to the physical location of Company facilities or the physical location of any
Competing Business, due to extensive use of the Internet, telephones, facsimile
transmissions and other means of electronic information and product
distribution. Executive and Company further understand and agree that Executive
will, in part, work toward expanding the Company’s markets and geographic
business territories, and will be compensated for performing this work on behalf
of Company.

               Accordingly, Company has a protectable business interest in, and
the parties intend the Restricted Territory to encompass, each and every
location from which Exectutive could engage in Competing Business in any
country, state, province, county or other political subdivision in which Company
has customers, employees, suppliers, distributors or other business partners or
operations. If, but only if, this Restrictive Territory is held to be invalid on
the ground that it is unreasonably broad, the Restricted Territory shall include
each location from which Executive can conduct business in any of the following
locations: the United States (including each state in which the Company conducts
sales or operations), Canada, the United Kingdom, and each policital subdivision
of each of the foregoing countries. If, but only if, this Restrictive Territory
is held to be invalid on the grounds that it is unreasonably broad, then the
restricted territory shall be the United States (including each state in which
the Company conducts sales or operations), Canada, the United Kingdom, any other
conuntry in which the Company conducts sales or operations, and each policital
subdivision of each of the foregoing countries in which Company can articulate a
legitimate protectible business interest.

11. DISPUTE RESOLUTION.

               (a) Mediation. Any and all disputes arising under, pertaining to
or touching upon this Agreement, or the statutory rights or obligations of
either party hereto, shall, if not settled by negotiation, be subject to
non-binding mediation before an independent mediator. Notwithstanding the
foregoing, both Executive and Company may seek preliminary injunctive or other
judicial relief if such action is necessary to avoid irreparable damage during
the pendency of the proceedings described in this Section 11. Any demand for
mediation shall be made in writing and served upon the other party to the
dispute, by certified mail, return receipt requested, at the address specified
in Section 13. The demand shall set forth with reasonable specificity the basis
of the dispute and the relief sought. The mediation hearing will occur at a time
and place convenient to the parties in Maricopa County, Arizona, within thirty
(30) days of the date of selection or appointment of the mediator. Mediation or
the waiver of mediation by both parties shall be a condition precedent to
Arbitration.

               (b) Arbitration. In the event that the dispute is not settled
through mediation, the parties shall then proceed to binding arbitration before
an independent arbitrator. The mediator shall not serve as the arbitrator.
EXCEPT AS PROVIDED IN SECTION 11 (a), ALL DISPUTES INVOLVING ALLEGED UNLAWFUL
EMPLOYMENT DISCRIMINATION, TERMINATION BY ALLEGED BREACH OF CONTRACT OR POLICY,
OR ALLEGED EMPLOYMENT TORT COMMITTED BY COMPANY OR A REPRESENTATIVE OF COMPANY,
INCLUDING CLAIMS OF VIOLATIONS OF FEDERAL OR STATE DISCRIMINATION STATUTES OR
PUBLIC POLICY, SHALL BE RESOLVED PURSUANT TO THIS SECTION 11 AND THERE SHALL BE
NO RECOURSE TO COURT, WITH OR WITHOUT A JURY TRIAL.

The arbitration hearing shall occur at a time and place convenient to the
parties in Maricopa County, Arizona, within sixty (60) days of selection or
appointment of the arbitrator unless such time period is extended by the
arbitrator for good cause shown. If Company has adopted, with the consent of
Executive, a policy that is applicable to arbitrations with executives, the
arbitration shall be conducted in accordance with said policy, to the extent
that the policy is consistent with this Agreement and the Federal Arbitration
Act, 9 U.S.C. §§ 1-16. If no such policy has been adopted, the arbitration shall
be governed by the National Rules f or the Resolution of Employment Disputes of
the American Arbitration Association (“AAA”) in effect on the date of the first
notice

12



--------------------------------------------------------------------------------



 



of demand for arbitration. Notwithstanding any provisions in such rules to the
contrary, the arbitrator shall issue findings of fact and conclusions of law,
and an award, within f if teen (15) days of the date of the hearing unless the
parties otherwise agree.

               (c) Procedure. Issues of procedure, arbitrability, or
confirmation of award shall be governed by the Federal Arbitration Act, 9 U.S.
C. SS 1-16, except that court review of the arbitrator’s award shall be that of
an appellate court reviewing a decision of a trial judge sitting without a jury.

               (d) Expenses. The costs and expenses of any arbitration shall be
borne by Company. Should Executive or Company, at any time, initiate mediation
or arbitration for breach of this Agreement, Company shall reimburse Executive
for all amounts spent by Executive to pursue such mediation or arbitration
(including reasonable attorneys fees and costs), regardless of the outcome,
unless the mediator or arbitrator finds Executive’s action to have been
frivolous and without merit.

12. BENEFIT AND BINDING EFFECT

               This Agreement shall inure to the benefit of and be binding upon
Company, its successors and assigns, including but not limited to any company,
person, or other entity which may acquire all or substantially all of the assets
and business of Company or any company with or into which Company may be
consolidated or merged, and Executive, his heirs, executors, administrators, and
legal representatives, provided that the obligations of Executive may not be
delegated.

13. NOTICES

               All notices hereunder shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid and return
receipt requested:

         
 
  If to Company, to:   Insight Enterprises, Inc.

      Attn: CEO and General Counsel

      1305 West Auto Drive

      Tempe, Arizona 85283
 
       

  With a copy to:   The Chairman of Parent’s

      Compensation Committee
 
       

  If to Executive, to:   Branson Smith

      6862 N. La Place

      Tucson, AZ 85750

Either party may change the address to which notices are to be sent to it by
giving ten (10) days written notice of such change of address to the other party
in the manner above provided for giving notice. Notices will be considered
delivered on personal delivery or on the date of deposit in the United States
mail in the manner provided for giving notice by mail.

14. ENTIRE AGREEMENT

               The entire understanding and agreement between the parties has
been incorporated into this Agreement, and this Agreement supersedes all other
agreements and understandings between Executive and

13



--------------------------------------------------------------------------------



 



Company with respect to the relationship of Executive with Company, except with
respect to other continuing or future bonus, incentive, stock option, health,
benefit and similar plans or agreements.

15. GOVERNING LAW

               This Agreement shall be governed by and interpreted in accordance
with the laws of the State of Arizona.

16. CAPTIONS

               The captions included herein are for convenience and shall not
constitute a part of this Agreement.

17. DEFINITIONS

               Throughout this Agreement, certain defined terms will be
identified by the capitalization of the first letter of the defined word or the
first letter of each substantive word in a defined phrase. Whenever used, these
terms will be given the indicated meaning.

18. SEVERABILITY

               If any one or more of the provisions or parts of a provision
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity or unenforceability shall not
affect any other provision or part of a provision of this Agreement, but this
Agreement shall be reformed and construed as if such invalid, illegal or
unenforceable provision or part of a provision had never been contained herein
and such provisions or part thereof shall be reformed so that it would be valid,
legal and enforceable to the maximum extent permitted by law. Any such
reformation shall be read as narrowly as possible to give the maximum effect to
the mutual intentions of Executive and Company.

19. TERMINATION OF EMPLOYMENT

               The termination of this Agreement by either party also shall
result in the termination of Executive’s employment relationship with Company in
the absence of an express written agreement providing to the contrary. Neither
party intends that any oral employment relationship continue after the
termination of this Agreement.

20. TIME IS OF THE ESSENCE

               Company and Executive agree that time is of the essence with
respect to the duties and performance of the covenants and promises of this
Agreement.

14



--------------------------------------------------------------------------------



 



21. NO CONSTRUCTION AGAINST EITHER PARTY

               This Agreement is the result of negotiation between Company and
Executive and both have had the opportunity to have this Agreement reviewed by
their legal counsel and other advisors. Accordingly, this Agreement shall not be
construed for or against Company or Executive, regardless of which party drafted
the provision at issue. The language in all parts of this Agreement shall in all
cases be construed as a whole according to its fair meaning and not strictly for
or against either party. The Section headings contained in this Agreement are
for reference purposes only and will not affect the meaning or interpretation of
this Agreement in any way. Whenever the words “include,” “includes,” or
“including” are used in the Agreement, they shall be deemed to be followed by
the words “without limitation.

     

  DIRECT ALLIANCE CORPORATION, an
Arizona Corporation

         

  By:   /s/ Richard Fennessy

     

--------------------------------------------------------------------------------


      Richard Fennessy
 
       

  By:   /s/ Branson Smith

     

--------------------------------------------------------------------------------


      Branson Smith

15